 595312 NLRB No. 102UNITED PARCEL SERVICE1The Respondent misread a clear rule. Sec. 102.46(d)(1) providesthat an answering brief can be filed within 14 days ``from the last
date on which exceptions and any supporting brief may be filed.''
Thus, the 14 days began to run on January 21, and the answer was
due on February 4.United Parcel Service and Highway and LocalMotor Freight Employees, Local Union No.
677, a/w International Brotherhood of Team-
sters, AFL±CIO. Case 26±CA±14618September 30, 1993ORDER DENYING MOTIONBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn December 7, 1992, Administrative Law JudgeHubert E. Lott of the National Labor Relations Board
issued a decision in the above-entitled proceeding and,
on the same date, the proceeding was transferred to
and continued before the Board in Washington, D.C.
Exceptions to the judge's decision were due on Janu-
ary 4, 1993. On December 18, 1992, the General
Counsel requested an extension of time to file excep-
tions to January 21, 1993, and on that date the General
Counsel filed exceptions and a brief.Pursuant to Section 102.46(d)(1) of the Board'sRules and Regulations, answering briefs in the instant
case were due on February 4, 1993. On February 8,
1993, the Respondent's answering brief, postmarked
February 5, 1993, was received by the Board. By letter
dated February 9, 1993, Respondent's answering brief
was rejected as untimely.On February 16, 1993, the Respondent's counselfiled with the Board in Washington, D.C., a motion to
file its answering brief under Section 102.111(c), con-
tending that he did not receive the General Counsel's
exceptions until January 22, 1 day after the due date,
that under the Rules, he is entitled to 14 days in which
to file an answering brief, that he did not receive the
exceptions until 1 day into the 14-day period in which
to file an answering brief, and that counsel believes,
therefore, ``that he had until February 5, 1993 withinwhich to postmark the answering brief, that no party
will be prejudiced by acceptance thereof, and that theBoard should, therefore, grant the appeal and acceptRespondent's brief out-of-time.''Having duly considered the matter, the Board hasdecided to deny the Respondent's appeal. The Re-
spondent does not dispute that, if it thought it needed
more than the allowed time, it had ample opportunity
following receipt of the General Counsel's exceptions
to request an extension of time. Rather, it argues that
under its misreading of the rules as to when the time
started running for filing of its response, it believed
that a brief postmarked on February 5 would be time-
ly. The question for the Board, then, is whether such
a misreading of the Board's Rules amounts to excus-
able neglect within the meaning of Section 102.111(c).
We find that it does not, because to find that
misreading the time limitation rules is excusable ne-
glect would be, in effect, to make the Rules a nullity.
See NLRB v. Washington Star Co., 732 F.2d 974, 977(D.C. Cir. 1984). This we decline to do.1ITISORDERED
that the Respondent's motion to filebrief under Section 102.111(c) is denied.MEMBERDEVANEY, dissenting.Section 102.121 of the Board's Rules and Regula-tions provides that our rules and regulations ``shall be
liberally construed to effectuate the purposes and pro-
visions of the Act.'' The underlying policy consider-ation of the Board's changes to our filing requirements
was to encourage decisions on substance rather than
form. In these circumstances, and noting further that
the Respondent's brief was postmarked the date after
the due date, I believe that the Respondent's brief
should be accepted.